In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. A telephone mediation conference was scheduled for July 27, 2001. Whereas respondents have neither filed an application for dismissal nor requested that the case proceed before this court,
IT IS ORDERED by the court, sua sponte, that respondents show cause within ten days of the date of this entry why this case should not be returned to the regular- docket and proceed before the court on the merits.